  EXHIBIT 10.3   

CHANGE IN CONTROL EMPLOYMENT SECURITY AGREEMENT

This Change in Control Employment Security Agreement is entered into effective
as of the 24th (the “Employer”) and
_____________________________________________ (the “Executive”).

WITNESSETH:

Whereas, the Executive is currently employed by the Employer as its
_____________________; and

Whereas, the Employer desires to provide certain security to the Executive in
connection with the Executive’s employment with the Employer, and to that end
desires to make available to the Executive this Change in Control Employment
Security Agreement (the “Agreement”);

Now, therefore, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Benefits Upon Termination of Employment  

  If, at any time during the Twenty-Four (24) month period following a Change in
Control, (i) the employment of the Executive with the Employer is terminated by
the Employer for any reason other than Good Cause, or (ii) the Executive
terminates his employment with the Employer for Good Reason within one year
after the expiration of the 30 day cure period referred to in Section 5(f)(C)
below (any employment termination described in the foregoing clause (i) or (ii)
during the 24 month period following a Change in Control being hereafter
sometimes referred to as a “Compensable Termination”), the following provisions
will apply. The following provisions will also apply to any termination of the
employment of the Executive by the Employer without Good Cause or by the
Executive for Good Reason which is covered by and occurs within the applicable
time period contemplated by Section 4(b) below, and to any termination of
employment by the Executive for Good Reason under the circumstances described in
Section 8 below (and any such termination of the Executive’s employment covered
by Section 4(b) or Section 8 shall be included within the term “Compensable
Termination”).  

(a) On the tenth day after the date of termination, the Employer shall pay the
Executive a lump sum payment equal to the Severance Amount.   (b) On the tenth
day after the date of termination, the Employer shall pay the Executive his
annual incentive award for the fiscal year of the Employer preceding the fiscal
year of the Employer in which the Compensable Termination occurs, if unpaid at
the time of the Compensable Termination, the amount of such annual incentive
award to be determined in accordance with the annual incentive plan that was in
effect for such preceding fiscal year.




 

--------------------------------------------------------------------------------




(c) On the tenth day after the date of termination, the Employer shall pay
Executive a prorated annual incentive award for the fiscal year of the Employer
in which the Compensable Termination occurs, such prorated annual incentive
award to be determined by multiplying the Average Historical Incentive Award
(as defined in paragraph 5(b) below) by a fraction the numerator of which shall
be the number of days elapsed in such fiscal year through (and including) the
date on which the Compensable Termination occurs and the denominator of which
shall be the number 365.   (d) The Executive shall receive any and all other
benefits to which the Executive may be entitled following termination of
employment under the terms of any incentive plans and retirement plans in which
he participated prior to termination of employment. The amount, form and time of
payment shall be determined by the terms of such plans and the Executive’s
employment shall be deemed to have terminated by reason of retirement under each
such plan except the qualified retirement plan (401(k) plan).   (e) The
Executive’s medical plan coverage will continue at the same level of coverage
and benefits (including dependent coverage, if any) in effect at the time of the
Change in Control, until the earlier of (i) eighteen (18) months after the
Compensable Termination, or (ii) the time when the Executive obtains comparable
coverage through a new employer. These benefits will continue with the same
employee cost in effect immediately prior to the Change in Control. This
provision is intended to comply with the requirements of “COBRA” continuation
coverage. This continuation coverage is deemed to commence upon termination.  
(f) On the tenth day after the date of termination, the Executive shall be paid
all earned but unpaid or unused vacation pay at the time of termination. He
shall not be entitled to payments for vacation periods he would have earned had
his employment continued after the date on which the Compensable Termination
occurred. In addition, except as otherwise provided herein, the Executive shall
not be entitled to any fringe benefits including the use of a company
automobile.   (g) On the tenth day after the date of termination, the Executive
will be paid a lump sum cash payment equal to the unvested portion of his 401(k)
plan balance. If payment is made under this subparagraph 1(g) and the 401(k)
plan balance is subsequently vested, the Executive shall immediately repay the
amount paid under this subparagraph 1(g).   (h) During the one year period after
the Compensable Termination the Executive will be entitled to outplacement
assistance provided by a nationally recognized outplacement company selected by
the Employer with a total cost of not more than Fifteen (15%) percent of
Executive’s Base Salary.




Page 2 of 14

--------------------------------------------------------------------------------




  Any termination of employment by the Executive for Good Reason pursuant to the
first sentence of this Section 1 or Section 4(b) below is intended to qualify as
an “involuntary separation from service” within the meaning of Treasury
Regulation section 1.409A-1(n)(2), and the provisions of this Agreement shall be
administered and construed accordingly. Any provision of this Agreement that
cannot be so administered and construed shall to that extent be disregarded.  

2. Reduction of Benefits  

(a) The payments and benefits to be paid or provided to or with respect to the
Executive pursuant to this Agreement shall not be reduced by the amount of any
claim of the Employer against the Executive.   (b) Except as otherwise provided
in subparagraph 1(e) above, no payment or benefits to be paid or provided to or
with respect to the Executive pursuant to this Agreement shall be reduced by any
amount the Executive may earn or receive from employment with another employer
or from any other source. However, amounts payable and benefits being provided
pursuant to this Agreement shall be in lieu of any severance pay and severance
benefits to which the Executive may be entitled under any other severance pay
plan, arrangement or agreement of the Employer with respect to the Compensable
Termination which gives rise to payments pursuant to this Agreement. In
addition, if the Executive’s employment with the Employer terminates within six
months prior to the date on which a Change in Control occurs, and if paragraph
4(b) below applies to such employment termination, then the payments and
benefits payable to or with respect to the Executive pursuant to Section 1 above
shall be reduced by the amount of any severance compensation and severance
benefits the Executive receives (or received) from Employer in connection with
such employment termination.   (c) In the event that the Executive would, except
for this sentence, be subject to a tax pursuant to Section 4999 of the Internal
Revenue Code of 1986, as amended, (the “Code”) or any successor provision that
may be in effect, as a result of “parachute payments” (as that term is defined
in Section 280G(b)(2)(A) of the Code) made pursuant to this Agreement and/or any
other agreement, plan, program or arrangement, or a deduction would not be
allowed to the Employer for all or any part of such payments by reason of
Section 280G(a) of the Code, or any successor provision that may be in effect,
such payments/benefits due under this Agreement shall be reduced to reduce the
aggregate “present value” (as that term is defined in Section 280G(d)(4) of the
Code) of such payments to $100 less than an amount equal to three times the
Executive’s “base amount” (as that term is defined in Section 280G(b)(3) and
(d)(1) and (2) of the Code) to the end that the Executive is not subject to tax
pursuant to Section 4999 and no deduction is disallowed by reason of Section
280G(a). However, the preceding sentence shall not apply (i.e., no
payments/benefits due under this Agreement shall be reduced) if reducing the
payments/benefits due under this Agreement would yield Executive more than




Page 3 of 14

--------------------------------------------------------------------------------




  $10,000 less of the aforementioned parachute payments after taxes (including,
without limitation, all federal, state and local income taxes and excise taxes)
than not reducing such payments/benefits.  

(i)   Subject to the provisions of paragraph 2(c) above and subparagraph
2(c)(ii) below, all determinations required to be made under this paragraph 2,
including whether or not payments to be made under this Agreement or otherwise
would be considered parachute payments and whether and when payments/benefits
due under this Agreement are to be reduced pursuant to paragraph 2(c) above and
the assumptions to be utilized in arriving at such determination, shall be made
by Deloitte & Touche or its successor (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Employer and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a parachute payment, or such earlier time as is requested by the
Employer. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the “change in ownership
or effective control” or “change in the ownership of a substantial portion of
assets” (within the meaning of Code Section 280G(b)(2)(A)) that gives rise to
the Excise Tax, or for any reason is unable or unwilling to serve as the
Accounting Firm hereunder, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Employer.
Any determination by the Accounting Firm hereunder shall be binding upon the
Employer and the Executive.  

(ii)   The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the reduction of
payments/benefits due under this Agreement pursuant to the first sentence of
paragraph 2(c) above. Such notification shall be given as soon as practicable
but no later than ten business days after Executive receives written notice of
such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid.  

3. Death  

  If the Executive dies after a Compensable Termination, all amounts payable
hereunder to the Executive and unpaid at the time of his death shall be paid to
his surviving spouse or if no spouse survives him, to his estate.




Page 4 of 14

--------------------------------------------------------------------------------




4. Termination for Good Cause or Without Good Reason  

(a) Except as otherwise provided in paragraph 4(b) or elsewhere herein, the
Employer shall have no further obligation to the Executive, his spouse, or his
estate under this Agreement, except for earned but unpaid Base Salary through
the date of termination, benefits to which he may be entitled under the terms of
any incentive plan or retirement plan, and accrued vacation pay if the
employment of the Executive with the Employer is terminated (i) by the Employer
for Good Cause at any time, (ii) for any reason prior to a Change in Control,
(iii) for any reason more that twenty four (24) months following a Change in
Control, (iv) by the voluntary action of the Executive without Good Reason, or
(v) by reason of the Executive’s death or disability (within the meaning of the
Employer’s disability benefit plan) before a Compensable Termination occurs.  
(b) If a Change in Control occurs and within six months prior to the date on
which the Change in Control occurs, (i) the Executive’s employment with the
Employer is terminated by the Employer without Good Cause, or (ii) one of the
Good Reason conditions described in Section 5(f)(i) through 5(f)(iv) below
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment by the Employer or Good Reason condition (A) occurred
at the request of a third party who has taken steps reasonably calculated to
effect the Change in Control, or (B) otherwise arose in connection with or in
anticipation of the Change in Control, then for purposes of this Agreement
(including without limitation for purposes of the first sentence of Section 1)
such termination of employment by the Employer without Good Cause or Good Reason
condition shall be deemed to have occurred immediately following the Change in
Control and the Executive may satisfy the Good Reason notice requirement of
Section 5(f)(B) below by giving the notice required thereby at any time before
the Change in Control occurs or within 90 days thereafter and, if the Employer
fails to remedy the Good Reason condition within 30 days after the Executive
provides such written notice, the Executive may terminate his employment for
such Good Reason within one year after the expiration of that 30 day cure
period.  

5. Definitions   For the purposes of this Agreement:  

(a) “Affiliate” shall have the meaning set forth in the Securities Exchange Act
of 1934, as amended.   (b) “Average Historical Incentive Award” means the
average annual incentive award (including any deferred incentive award) awarded
to the Executive during the three year period immediately preceding the date on
which a Change in Control occurs or during the portion of such three year period
in which he was employed




Page 5 of 14

--------------------------------------------------------------------------------




  by the Employer (annualizing any award awarded for less than a full year of
employment).  

(c) “Base Salary” shall mean the highest annual rate of base salary paid to the
Executive from the date of this Agreement until Termination.   (d) “Change in
Control” shall be deemed to occur if and when any of the following events occur:
 

i.   The acquisition, directly or indirectly by an entity, person or group
(including all Affiliates of such entity, person or group) other than the
Employer or a Related Party as defined in clause 5(d)(ii) below, of beneficial
ownership, as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended, of capital stock of the Employer entitled to exercise
fifty (50%) percent or more of the outstanding voting power of all capital stock
of the Employer.   ii.   Consummation of a merger, consolidation,
recapitalization or reorganization of the Employer or a subsidiary of the
Employer (“Subsidiary”), reverse split of any class of voting securities of the
Employer entitled to vote generally in the election of directors (“Voting
Securities”), or an acquisition of securities or assets by the Employer or a
Subsidiary, other than (A) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive, with
respect to such Voting Securities (or, in the case of a transaction in which the
Employer survives the transaction, retain), voting securities of the surviving
or transferee entity representing more than fifty percent (50%) of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, and (B) any such transaction which
would result in the Employer or a Related Party beneficially owning more than 50
percent of the voting securities of the surviving or transferee entity
outstanding immediately after such transaction. For this purpose, the term
“Related Party” shall mean (I) a Subsidiary, (II) an employee or group of
employees of the Employer or any Subsidiary, (III) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any
Subsidiary, or (IV) a corporation or other form of business entity owned
directly or indirectly by the stockholders of the Employer in substantially the
same proportion as their ownership of Voting Securities.   iii.   The
stockholders of the Employer approve a plan of complete liquidation or
dissolution of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer’s assets, other than any
such transaction which would result in a Related Party owning or




Page 6 of 14

--------------------------------------------------------------------------------




      acquiring more than 50 percent of the assets owned by the Employer
immediately prior to the transaction.   iv.   The persons who were members of
the Board of Directors of the Employer immediately before a tender or exchange
offer for shares of Common Stock of the Employer by any person other than the
Employer or a Related Party, or before a merger or consolidation of the Employer
or a Subsidiary, or contested election of the Board of Directors of the
Employer, or before any combination of such transactions, cease to constitute a
majority of the Board of Directors of the Employer (or, in the case of a merger
or consolidation of the Employer in which the Employer is not the surviving
entity, do not constitute a majority of the Board of Directors of the surviving
entity) as a result of such transaction or transactions.  

(e) “Good Cause” shall be deemed to exist if, and only if:  

i.   the Executive engages in repeated acts or serious omissions constituting
dishonesty, intentional breach of fiduciary obligation or intentional wrongdoing
or malfeasance;   ii.   the Executive is convicted of a crime involving fraud,
dishonesty or moral turpitude; or   iii.   the Executive materially breaches the
Agreement (other than by engaging in acts or omissions enumerated in paragraphs
(i) and (ii) above), or materially fails to satisfy the conditions and
requirements of his employment with the Employer as applied to the Executive
before the Change in Control unless such conditions or requirements were changed
within six months prior to the Change in Control and such change in conditions
or requirements constitutes a Good Reason condition described in paragraph 5(f)
below to which paragraph 4(b) above applies, in which case as applied to the
Executive before such conditions or requirements were so changed, and such
breach or failure by its nature is incapable of being cured, or such breach or
failure remains uncured for more than thirty (30) days following receipt by the
Executive of written notice from the Employer specifying the nature of the
breach or failure and demanding the cure thereof.  

  Notwithstanding anything herein to the contrary, in the event the Employer
shall terminate the employment of the Executive for Good Cause hereunder, the
Employer shall give at least thirty (30) days prior written notice to the
Executive specifying in detail the reason or reasons for the Executive’s
termination.  

(f) “Good Reason” exists if (A) any of the conditions described in (i) through
(iv) below occur, (B) the Executive provides written notice to the Employer of
the existence of the condition within 90 days after the Executive first knows of
the




Page 7 of 14

--------------------------------------------------------------------------------




 

  existence of the condition, and (C) the Employer fails to remedy the condition
within 30 days after the Executive provides such written notice:  

i.   There is a material reduction in the nature or the scope of the Executive’s
authority and/or responsibility, or in his title;   ii.   There is a material
reduction in the Executive’s rate of Base Salary;   iii.   There is a material
reduction in benefits provided under any employee benefit plan or program which
is not replaced with a substantially similar benefit plan or program; or   iv.  
The Employer changes the principal location in which the Executive is required
to perform services to a location which increases the Executive’s one-way
commuting distance by more than 40 miles, or which both (aa) is 50 miles or more
(one-way commuting distance) from the Executive’s principal residence at the
time of the change, and (bb) increases the Executive’s one-way commuting
distance by more than 20 miles.  

(g) “Separation from Service” means a separation from service within the meaning
of Treasury Regulation section 1.409A-1(h).     (h) “Severance Amount” shall
mean a cash lump sum payment equal to one-twelfth (1/12th) of the Executive’s
Base Salary times the number of years of service with the Employer. The number
of years of service shall include all years of service with the Employer until
the date of Termination. Partial years of service will be rounded. Where an
Executive has between 0 and 12 years of service, he will be deemed, for purposes
of this paragraph, to have 12 years of service. Where the Executive has more
than 24 years of service, he will be deemed, for purposes of this paragraph, to
have only 24 years of service.  

6. Confidentiality  

  The Executive acknowledges that preservation of a continuing business
relationship between the Employer or its Affiliates and their respective
customers, representatives, and employees is of critical importance to the
continued business success of the Employer and that it is the active policy of
the Employer and its affiliates to guarantee and ensure as confidential the
identity of its customers, trade secrets, pricing, policies, business affairs,
representatives and employees. In view of the foregoing, the Executive agrees
that he shall not during his employment by the Employer, except in the ordinary
course of business or as otherwise appropriate in connection with the
performance of his duties, and thereafter, without the prior written consent of
the Employer (which consent shall not be withheld unreasonably), disclose to any
person or entity any information concerning the business of, or any customer,
representative, agent or employee of, the Employer or its Affiliates which was
obtained by the Executive in the course of his employment by the Employer and




Page 8 of 14

--------------------------------------------------------------------------------




  which is of a confidential nature; provided that the foregoing provisions of
this sentence shall not preclude the Executive from use or disclosure of
information (a) which is known generally to the public or to persons engaged in
the same businesses as the Employer, or (b) which is in the public domain or
hereafter enters the public domain through no fault of the Executive, or (c)
which is known to the Executive prior to the Executive’s receipt of such
information from the Employer, or (d) which is disclosed to the Executive by a
third party not under an obligation of confidence to the Employer. This section
shall not be applicable if and to the extent the Executive testifies in a
legislative, judicial, regulatory or arbitral proceeding pursuant to an order of
Congress, any state or legislature, a judge or an administrative law judge or
Section 12 below.     In addition, the Executive agrees to keep the details of
this Agreement confidential unless the details of this Agreement become public
information through no fault of the Executive. Except for such disclosure as is
required by law or reasonably necessary for the Executive to enforce or defend
his rights under this Agreement, the contents of this Agreement shall not be
disclosed to anyone, including, but not limited to, other employees of the
Employer, other than legal and/or financial advisers of the Executive.  

7. Relief  

  The following shall apply in the event of a breach by the Executive of the
covenants and agreements set forth in Paragraph 6 above.  

(a) The Employer shall have no further obligations to the Executive or any other
person under this Agreement, and all amounts to which the Executive or any other
person would otherwise be entitled under this Agreement shall be forfeited.  
(b) The taking of any action by the Employer or the forbearance of the Employer
to take any action with respect to such breach, shall not constitute a waiver by
the Employer of any of its rights to remedies or reliefs under this Agreement or
under law or equity.  

8. Employer Assignment  

  The Employer shall not transfer all or substantially all of its assets,
whether in a single transaction or a series of transactions, unless the
transferee(s) expressly agrees to assume and perform this Agreement in the same
manner and to the same extent that the Employer is required to perform it.
Failure of any such transferee to expressly agree to assume and perform this
Agreement prior to or at the time of the transfer of assets shall constitute
Good Reason within the meaning of Section 5(f) of this Agreement, and, if the
Executive remains in the employ of the Employer until the transfer of assets,
the Executive may terminate his employment for such Good Reason at the time of
the transfer of assets or within 30 days thereafter on 10 days’ advance written
notice to the Employer or the transferee. Furthermore, whether or not




Page 9 of 14

--------------------------------------------------------------------------------




  the Employer so assigns its obligations hereunder to any such transferee, such
transferee shall be deemed to have assumed and shall be bound by the Employer’s
obligations hereunder. Except as provided in this Section 8, the Employer shall
not be entitled to assign its obligations hereunder and any such purported
assignment shall be null and void, without force or effect. Any provision above
of this Section 8 to the contrary notwithstanding, no assignment by the Employer
of its obligations under this Agreement, and no assumption thereof by any
transferee, shall relieve the Employer that is the original party to this
Agreement of its obligations under this Agreement. This Agreement shall remain
in full force and effect notwithstanding any Change in Control and in the case
of any merger or consolidation shall be the obligation of the surviving entity.
 

9. Executive Assignment  

  No interest of the Executive or his spouse or any other beneficiary under this
Agreement, or any right to receive any payment or distribution hereunder, shall
be subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, anticipation or other alienation or encumbrance of any kind, nor
may any such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, the Executive or his spouse or other beneficiary,
including claims for alimony, support, separate maintenance, and claims in
bankruptcy proceedings.  

10. Benefits Unfunded  

  All rights of the Executive and his spouse or other beneficiary under this
Agreement shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Employer for payment
of any amounts due hereunder. Neither the Executive nor his spouse or other
beneficiary shall have any interest in or rights against any specific asset of
the Employer and the Executive and his spouse or other beneficiary shall have
only the rights of a general unsecured creditor of the Employer.  

11. Waiver  

  No waiver by any party at any time of any breach by any other party of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party shall be deemed a waiver of any other provisions or conditions
at the same time or at any prior or subsequent time.  

12. Disputes  

(a) Subject to Section 12(c) below, in the event of any dispute or difference
between the Employer and the Executive with respect to this Agreement including
the enforcement of rights hereunder, either party may, by notice to the other
party, require such dispute or difference to be submitted to arbitration. The
arbitrator or




Page 10 of 14

--------------------------------------------------------------------------------




  arbitrators shall be selected by agreement of the parties or, if they cannot
agree on an arbitrator or arbitrators within thirty (30) days after the
notification of the other party by the requesting party of the desire to have
the question settled by arbitration, then the arbitrator or arbitrators shall be
selected, upon application by either party, by the American Arbitration
Association (“AAA”) in New York, New York, in accordance with its employment
arbitration rules. The determination reached in such arbitration shall be final
and binding on both parties without any right of appeal or further dispute.
Execution of the determination by such arbitrator or arbitrators may be sought
in any court of competent jurisdiction. The arbitrator or arbitrators shall not
be bound by judicial formalities and may abstain from following the strict rules
of evidence and shall reasonably interpret the Agreement. Unless otherwise
agreed by the parties, any such arbitration shall take place in New York, New
York, and shall be conducted in accordance with the employment arbitration rules
of the AAA.  

(b) Any payments to which the Executive may be entitled under this Agreement
shall be made forthwith on the applicable date(s) for payment specified in this
Agreement. If for any reason the amount of any payment due to the Executive
cannot be finally determined on that date, such amount shall be estimated on a
good faith basis by the Employer and the estimated amount shall be paid no later
than seven days after such date. As soon as practicable thereafter, the final
determination of the amount due shall be made and any adjustment requiring a
payment to or from the Executive shall be made as promptly as practicable.   (c)
If, after a Change in Control occurs, a dispute arises between the Executive and
the Employer regarding any provision of this Agreement that refers to the
Treasury Regulations under Internal Revenue Code section 409A (including without
limitation regarding the meaning, application or effect of such provision or
such Treasury Regulations), such dispute shall be submitted for resolution to
the Accounting Firm referred to in Section 2(c)(i) above, the fees and expenses
of which shall be borne by the Employer. The determination of such firm shall be
binding and conclusive on the Executive and the Employer.  

13. Enforcement Expenses  

(a) If, after the execution of this Agreement (i) the Executive’s Separation
from Service occurs within six months before or within 24 months after a Change
in Control, and (ii) either after a Change in Control, or in connection with a
Change in Control, a dispute arises (A) with respect to this Agreement or the
breach thereof, or (B) with respect to the Executive’s or the Employer’s rights
or obligations under this Agreement, including but not limited to any such
dispute between the Executive and the Employer, the Employer shall pay or
reimburse the Executive for seventy-five percent (75%) of all reasonable
attorneys’ fees and disbursements (including expert witness fees and expenses),
arbitration costs (including arbitrators’ fees) and court costs that the
Executive incurs in connection with such dispute or to obtain payment or
otherwise enforce his rights




Page 11 of 14

--------------------------------------------------------------------------------




  under this Agreement (including without limitation to obtain payments or
reimbursements due under this Section 13) (collectively, such fees,
disbursements and costs are hereafter referred to as “Expenses”); provided that
the Executive incurs such Expenses on or before the last day of the Executive’s
second taxable year following the Executive’s taxable year in which the
Separation from Service occurred. The Employer hereby agrees to pay or reimburse
said 75% of Expenses (I) promptly as the Executive incurs them, upon
presentation of reasonable documentation of such Expenses, and (II) in all
events on or before the last day of the Executive’s third taxable year following
the Executive’s taxable year in which the Separation from Service occurred. The
preceding provisions of this Section 13 are intended to qualify under Treasury
Regulation section 1.409A-1(b)(9)(v) as a separation pay plan that does not
provide for a deferral of compensation, and shall be administered and construed
accordingly.  

(b) If the provisions of Section 13(a)(i) and (ii) above apply, the Employer
also agrees to pay or reimburse 75% of all Expenses (as defined in Section 13(a)
above) that the Executive incurs after the second taxable year following the
Executive’s taxable year in which the Separation from Service occurred and
before the sixth taxable year following the Executive’s taxable year in which
the Separation from Service occurred, such payments and reimbursements by the
Employer not to exceed $75,000 in any calendar year, provided that the amount of
Expenses paid in any calendar year that are eligible for payment or
reimbursement equals only the amount actually expended during such calendar
year, and the maximum amount available for payment or reimbursement in any
calendar year will not be increased or decreased to reflect the amount expended
or reimbursed in a prior or subsequent calendar year. The Employer hereby agrees
to pay or reimburse said 75% of Expenses (1) promptly as the Executive incurs
them, upon presentation of reasonable documentation of such Expenses, and (2) in
all events by December 31 of the calendar year following the year in which the
Executive pays the Expenses. Any right to payment or reimbursement pursuant to
this Section 13(b) is not subject to liquidation or exchange for another
benefit. The preceding provisions of this Section 13(b) are intended to meet the
conditions set forth in Treasury Regulation section 1.409A-3(i)(1)(iv) and
illustrated in Example 7 of Treasury Regulation section 1.409A-3(i)(1)(vi), and
shall be administered and construed accordingly and, if for any reason such
provisions cannot be so administered and construed, then to that extent such
provisions shall be disregarded.   (c) The Executive shall not be obligated to
repay any Expenses paid or reimbursed pursuant to the preceding provisions of
this Section 13 unless it is finally determined by the trier of fact in a
non-appealable judicial or arbitral decision or ruling (as applicable) that the
Executive’s principal positions with respect to the principal matter(s) in
dispute were unreasonable or pursued in bad faith.




Page 12 of 14

--------------------------------------------------------------------------------




14. Applicable Law  

  This Agreement shall be construed and interpreted pursuant to the laws of the
State of New York, without reference to its conflicts of laws principles.  

15. Entire Agreement  

This Agreement contains the entire Agreement between the Employer and the
Executive and supersedes any and all previous agreements, written and oral,
among the parties relating to the subject matter hereof. However, this Agreement
does not supersede any stock option, stock appreciation right, restricted stock
unit or other award agreement. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by the Employer and the Executive.  

16. Gender  

  Words in the masculine gender shall include the feminine.  

17. No Employment Contract  

  Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and the Employer. The Executive is employed at
will and the Employer may terminate his employment at any time, with or without
cause.  

  18. Counterparts  

  This Agreement may be executed in counterparts, each of which shall be deemed
an original.  

19. Severability  

  In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement shall not be affected thereby.  

20. Successors  

  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, representatives and successors.




Page 13 of 14

--------------------------------------------------------------------------------




21. Notice  

  Notices required under this Agreement shall be in writing and delivered
personally to the party being notified or sent by certified mail, return receipt
requested, or by Federal Express or other express delivery service to the
following addresses or to     such other address as the party being notified may
have previously furnished to the others by written notice.     If to the
Employer:    

  E-Z-EM, Inc.
iPark Building
1111 Marcus Avenue, Suite LL26
Lake Success, NY  11042        Attention:  General Counsel       If to the
Executive:       At his residence address as it appears on the books and records
of the Employer from time to time.

                  In Witness Whereof, the Executive has hereunto set his hand,
and the Employer has caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.     E-Z-EM, INC.   By:  
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Paul Echenberg, Chairman of the Board    




Page 14 of 14

--------------------------------------------------------------------------------